Citation Nr: 0030237	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  95-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

1.  Entitlement to an increased rating for bilateral pes 
planus with weak ankles from 30 percent disabling.

2.  Entitlement to extension of a temporary total rating 
under 38 C.F.R. § 4.30 beyond August 30, 1991.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
January 1976. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO&IC) in 
Philadelphia, Pennsylvania, which granted the veteran an 
increased rating for bilateral pes planus with weak ankle to 
20 percent disabling.  By a December 1993 rating decision, 
the RO granted the veteran an increased rating to 30 percent.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's bilateral pes planus disability with weak 
ankles is currently rated as 30 percent disabling under 
Diagnostic Code 5276.  He contends, in essence, that his 
disability is more severely disabling than currently 
evaluated.  Although the veteran was afforded a VA 
examination in April 1998, the severity of his left foot 
disability is still not clear for rating purposes.  For 
example, one of the criteria for a 50 percent rating under 
Diagnostic Code 5276 is severe spasm of the tendo achilles on 
manipulation.  However, the April 1998 examination report did 
not make findings about the tendo achilles.  

As the United States Court of Appeals for Veterans Claims 
(Court) noted in 
Massey v. Brown, 7 Vet. App. 204 (1994), rating decisions 
must be based on medical findings that relate to the 
applicable criteria.  Accordingly, following the gathering of 
all current treatment records, the veteran should be afforded 
another VA examination that accurately describes the nature 
and severity of his bilateral pes planus.

Under the provisions of Esteban v. Brown, 6 Vet. App. 259 
(1994), the veteran may be entitled to a separate rating for 
his service connected weak ankles.  Accordingly, the RO&IC 
should determine whether the veteran is entitled to a 
separate rating for his weak ankles.  

In its October 1991 rating decision, the RO declined to 
extend the veteran's temporary total rating under 38 C.F.R. 
§ 4.30 beyond August 30, 1991 (the RO commenced payment of 
benefits on July 11, 1991).  In a November 1991 statement, 
the veteran disagreed with the decision not to extend the 
benefits.  Since the veteran submitted a timely NOD regarding 
this issue, the Board is required to remand this issue to the 
RO for issuance of a Statement of the Case (SOC). See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
RO should issue a SOC regarding the issue of an extending the 
veteran's benefits under 38 C.F.R. § 4.30.  

Accordingly, the case is REMANDED for the following action:

1.  The RO&IC and any physician to whom 
this case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO&IC should take appropriate 
steps to obtain and associate with the 
claims file any copies of VA and private 
medical records regarding his bilateral 
pes planus with weak ankles that have not 
already been associated with the claims 
folder. 

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected bilateral planus, with weak 
ankles.  The examiner should provide 
diagnoses of all disorders of the 
veteran's feet.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examination 
report should include responses to the 
following medical questions:

a.  Does the veteran have marked 
pronation of his feet?

b.  Does the veteran have extreme 
tenderness of the plantar surface of 
his feet?

c.  Does the veteran have marked 
inward displacement and severe spasm 
of the tendo achillis on 
manipulation of his feet?

d.  Does the veteran use orthopedic 
shoes or appliances for his pes 
planus, and, if he does, is his 
planus improved by such use?

e.  Please provide a statement 
regarding the overall degree of the 
veteran's pes planus.

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  The RO should issue a Statement of 
the Case concerning the extension of 
temporary total benefits under 38 C.F.R. 
§ 4.30 beyond August 30, 1991.  If, and 
only if, the veteran completes his appeal 
by filing a timely substantive appeal on 
the aforementioned issue should this 
claim be returned to the Board.  See 38 
U.S.C.A. § 7104(a) (West 1991).

5.  After the development requested above 
has been completed, the RO&IC should 
review the veteran's claims folder and 
ensure that all the foregoing development 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  The RO&IC should readjudicate the 
appellant's claim of an increased rating 
for bilateral pes planus with weak ankles 
from 30 percent.  The RO&IC should 
determine whether the veteran is entitled 
to a separate rating for his weak ankles.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




